Citation Nr: 1034354	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  99-20 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder, 
secondary to service-connected venous insufficiency with 
lymphangitis of the left leg.  

2.  Entitlement to service connection for a right upper extremity 
disorder, secondary to service-connected venous insufficiency 
with lymphangitis of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1957 and from December 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to the 
benefits currently sought on appeal.

In April 2007, the Board, in pertinent part, reopened the claim 
for service connection for low back disability and remanded the 
issue for additional development.  The issue of service 
connection for a disability of the right upper extremity was also 
remanded.  The matters have been returned to the Board for 
appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection a low back 
disorder, secondary to service-connected venous insufficiency 
with lymphangitis of the left leg, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A disability of the right upper extremity disorder is not 
currently shown.  






CONCLUSION OF LAW

A right upper extremity disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. § 1131 
(West2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, a veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case and 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
March 2003 that fully addressed all four notice elements.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the service connection claim was readjudicated, and 
a supplemental statement of the case was issued in August 2009.  
Consequently, the Board finds that the duty to notify has been 
satisfied.

With respect to the Dingess requirements, in September 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, private 
treatment records, Social Security Administration (SSA) records, 
and Office of Personnel Management records.  Further, the Veteran 
submitted additional records as well as written statements in 
support of his claim.   

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in October 2008.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in December 1997, the amendment is not applicable to the 
current claim. 

The Board will address the claim for entitlement to service 
connection for a right upper extremity disorder, secondary to 
service-connected venous insufficiency with lymphangitis of the 
left leg.  The Board notes that the Veteran's initial December 
1997 claim only included the issues of entitlement to service 
connection for right leg and low back disorders, both claimed as 
secondary to his service-connected venous insufficiency with 
lymphangitis of the left leg.  Curiously, a unsigned note stapled 
on to the Veteran's December 1997 claim form lists entitlement to 
service connection for a right hand disorder, secondary to venous 
insufficiency with lymphangitis of the left leg, as an issue.  
After the claim for service connection for a right hand 
disability was denied in an August 1998 rating decision, the 
Veteran specifically included it in his January 1999 notice of 
disagreement.    

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
	Here, the Veteran's VA and private treatment records dated from 
his initial December 1997 claim to the present do not show 
complaints or diagnoses of a disorder of the right upper 
extremity.  His VA computerized problem list does not include any 
disorder of the right upper extremity.  In addition, although the 
Veteran was awarded SSA disability benefits in October 1998, the 
only disabilities addressed in the SSA decision were chronic knee 
synovitis, chronic lumbar pain, prostate cancer, arterial 
hypertension, chronic gastroduodenal ulcer, lymphangitis, and 
left leg cellulitis.  Similarly, in March 1997, the Veteran's 
application for disability retirement was approved by the Office 
of Personnel Management.  However, his application only listed 
cellulitis, back pain, bilateral knee pain, and gastritis as 
conditions which interfered with the performance of his duties.  
	
	Pursuant to the Board's April 2007 remand directives, the Veteran 
was afforded a VA peripheral nerves examination to determine the 
correct diagnosis of any right upper extremity disorder the 
Veteran might have, and to determine whether it was at least as 
likely as not that any current right upper extremity disorder was 
caused by his service-connected venous insufficiency with 
lymphangitis of the left leg.  The examination report, dated in 
October 2008, indicated that the Veteran claimed he has no 
complaints with his right upper extremity and that he was only 
seeking service connection for a right lower extremity disorder, 
an issue which the Board declined to reopen in April 2007.  More 
importantly, a disability of the right upper extremity was not 
identified.  There was no dysfunction of the nerve.  A reflex 
examination was normal.  There was no evidence of atrophy, 
abnormal muscle tone, tremors, tics, or abnormal movement.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Here, as discussed in detail above, the record shows that the 
Veteran has never been diagnosed as having a right upper 
extremity disorder during the course of the entire appeal period. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for a right upper extremity disorder, 
secondary to service-connected venous insufficiency with 
lymphangitis of the left leg, is denied.


REMAND

The Veteran also seeks entitlement to service connection for a 
low back disorder, also claimed as secondary to service-connected 
venous insufficiency with lymphangitis of the left leg.  
Unfortunately, the Board finds another remand is necessary 
because the RO has not substantially complied with the Board's 
prior April 2007 remand directives.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The Court 
further held that the Board errs as a matter of law when it fails 
to ensure compliance with remand orders.  Although the RO is 
required to comply with remand orders, it is substantial 
compliance, not absolute compliance that is required.  See Dyment 
v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the Board's 
remand order").

In April 2007, the Board remanded the case to the RO, in relevant 
part, for additional development regarding the Veteran's claim 
for entitlement to service connection for a low back disorder, 
secondary to service-connected venous insufficiency with 
lymphangitis of the left leg.  Specifically, the Board remanded 
the case for a VA spine examination to determine the nature and 
likely etiology of any current low back disorder.  The Board 
notes that a VA spine examination for the Veteran was initially 
requested.  However, in October 2008, the examination was 
cancelled by an RO employee on the basis of "adequate medical 
evidence."  This action was patently wrong.  The RO lacks the 
authority to decline an order/directive of the Board.  Thus, the 
Board finds that Stegall requirements have not been met and the 
claim must be remanded in order to afford the Veteran a VA spine 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for a 
VA spine examination.  The claims folder 
should be made available to the examiner for 
review prior to the examination.  Any tests 
or studies needed to respond to the following 
questions should be done.  The examiner 
should respond to the following questions 
with a complete explanation.  

a.  What is the correct diagnosis for 
any low back disorder the Veteran may 
have?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) 
that any current low back disorder was 
caused or aggravated by service-
connected venous insufficiency with 
lymphangitis of the left leg?  

Please discuss the effect of the 
service-connected venous insufficiency 
with lymphangitis of the left leg on 
the Veteran's gait and the effect of 
his gait disturbance on his low back.

If it is determined that aggravation 
beyond the natural progress of 
disorders exists, the examiner should 
be asked to identify the baseline level 
of severity of the symptoms prior to 
aggravation and the level of severity 
of symptoms due to service connected 
aggravation.  

c.  If no such relationship between the 
Veteran's low back and is found, the 
examiner should opine as to whether the 
Veteran's low back disability is 
related to military service or any 
event that occurred therein.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


